Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 02/01/2021 in which claims 1-15 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1, 4-6, 10 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strutt et. al., (US 2017/0295466), (hereinafter, Struss) in view of Tsfaty et al., (US 2015/0131539), (hereinafter, Tstaty).

Regarding claim 1, Strutt discloses a method for controlling of an electronic device
(= sending control commands from smartphone to television, see [0129]), comprising:
 confirming at least one of a strength of a signal transmitted by an external device and whether the electronic device is being used during communication with the external device (= television 1308 emits and ultrasonic probe signal in response to smartphone 308 identifying itself as being willing to connect to the television 1308, see [0134]); 
based on at least one of the strength of the signal transmitted by the external device or whether the electronic device is being used satisfying a predetermined condition, requesting information relating to a movement state of the external device 
(= television 13028 can then calculate and estimate of its distance to the smartphone 308 by analyzing the amplitude or the frequency spectrum content of the response signal 1312, see [0135-136 and 0085]);
based on the external device being identified as moving based on information on the movement state of the external device, transmitting authentication information for authenticating the external device to the external device (= security credentials are exchanged between television 1308 and smartphone 308 when the television 1308 determines that the smartphone is sufficiently close, see [0135]).
Strutt explicitly fails to disclose the claimed limitations of: 
“outputting an ultrasonic signal based on the authentication information; and 

However, Tsfaty which is analogous art, equivalently discloses the claimed limitations of: 
“outputting an ultrasonic signal based on the authentication information (= device 115 may be smartphones and smartTVs that support communication via ultrasonic signal 125, see [0039-0040]; devices 115 may communicate with one another using ultrasonic communication stage 402-a, see [0069]; device 115-f may transmit an authentication request 465, see [0072]); and 
receiving an authentication result in response to the ultrasonic signal from the external device (= device 115-e may transmit an authentication reply 470, see [0072]).”  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Tsfaty with Strutt for the benefit of achieving a communication system that provides secure point-to-point ultrasonic communication. 

Regarding claim 4, as mentioned in claim 1, Strutt further discloses the method comprising: based on identification that the external device stops based on information relating to the movement state of the external device, detecting a strength of a signal transmitted by the external device (see, [0135 and 0086]).  

Regarding claim 5, as mentioned in claim 1, Strutt further discloses the method wherein the information relating to the movement state of the external device is identified based on at least one of an acceleration sensor, a gyro sensor, or a direction sensor included in the external device (see, [0086]).  

Regarding claim 6, as mentioned in claim 1, Strutt further discloses the method wherein the electronic device and the external device perform communication through a pre-authenticated channel, and wherein the authentication information is transmitted to the external device through the authenticated channel (see, [0039 and 0041]).  

Regarding claim 10, Strutt discloses an electronic device (= television 1308, see [0129]) comprising:
 a communicator configured to perform communication using a wireless signal 
(= television 1308 emits an ultrasonic probe signal, see [0134]);
 a speaker configured to output an ultrasonic signal (= ultrasonic transceivers, see [0028]);
 a memory configured to store at least one instruction; and a processor, connected to the communicator and the memory, configured to control the electronic device, wherein the processor, by executing the at least one instruction, is further configured to: 
confirm at least one of a strength of a signal transmitted by an external device and 29whether the electronic device is being used during communication with the external device (= television 1308 emits and ultrasonic probe signal in response to smartphone 308 identifying itself as being willing to connect to the television 1308, see [0134]),
 based on at least one of the strength of the signal transmitted by the external device or whether the electronic device is being used satisfying a predetermined condition, request information related to a movement state of the external device
(= television 13028 can then calculate and estimate of its distance to the smartphone 308 by analyzing the amplitude or the frequency spectrum content of the response signal 1312, see [0135-136 and 0085]),
 based on the external device being identified as moving based on information on the movement state of the external device, control the communicator to transmit authentication information for authenticating the external device to the external device
(= security credentials are exchanged between television 1308 and smartphone 308 when the television 1308 determines that the smartphone is sufficiently close, see [0135]).
Strutt explicitly fails to disclose the claimed limitations of: 
“control the speaker to output an ultrasonic signal based on the authentication information, and receive an authentication result in response to the ultrasonic signal from the external device.”  
However, Tsfaty which is analogous art, equivalently discloses the claimed limitations of: 
“control the speaker to output an ultrasonic signal based on the authentication information (= devices 115 utilize wideband speakers and microphone to broadcast and receive, respectively, ultrasonic signals 125, see [0040]; device 115 may be smartphones and smartTVs that support communication via ultrasonic signal 125, see [0039-0040]; devices 115 may communicate with one another using ultrasonic communication stage 402-a, see [0069]; device 115-f may transmit an authentication request 465, see [0072]) and
 receive an authentication result in response to the ultrasonic signal from the external device (= device 115-e may transmit an authentication reply 470, see [0072]).”  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Tsfaty with Strutt for the benefit of achieving a communication system that provides secure point-to-point ultrasonic communication. 

Regarding claim 13, as mentioned in claim 10, Strutt further discloses the electronic device, wherein the processor is further configured to, based on identification that the external device stops based on information relating to the movement state of the external device, detect a strength of a signal transmitted by the external device (see, [0135 and 0086]).

Regarding claim 14, as mentioned in claim 10, Strutt further discloses the electronic device, wherein the information relating to the movement state of the external device is identified based on at least one of an acceleration sensor, a gyro sensor, or a direction sensor included in the external device (see, [0086]).  
Regarding claim 15, as mentioned in claim 10, Strutt further discloses the electronic device, wherein the electronic device and the external device perform communication through a pre-authenticated channel using the communicator, and wherein the authentication information is transmitted to the external device through the authenticated channel (see, [0086]).  

Allowable Subject Matter
4.	Claims 2-3, 7-9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                 CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
       a.     Belk et al., (US 2014/0364056) teaches controlling a media device using mobile device.
       b.     Nijim et al., (US 10,448,080) teaches pairing and correlating mobile devices to provide a personalized user experience.

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.